Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-15 are allowable.  The prior art of record does not teach: 
From claim 1, an aiming adjustment method for a vehicle headlamp which performs aiming adjustment based on a reference point on a light-dark boundary of a light distribution pattern, the method comprising: setting, as the reference point, an intersection between a vertical light-dark boundary of a part of multi-divided light distribution patterns which are to be synthesized to form a high-beam light distribution pattern and a horizontal light-dark boundary of a low-beam light distribution pattern; and tilting one or more headlamp units of the vehicle headlamp by rotating a plurality of screws that fix the one or more headlamp units to a support member of the vehicle headlamp, such that the reference point coincides with a predetermined position to which an elbow point of the high-beam light distribution pattern is to appear.
From claim 2, an aiming adjustment mechanism for a vehicle headlamp that comprises a high-beam headlamp unit which is configured to illuminate a high-beam light distribution pattern by synthesizing multi-divided light distribution patterns, the aiming adjustment mechanism comprising: wherein, when the control unit is in a lighting mode for aiming adjustment, the control unit: causes the high-beam headlamp unit to illuminate a part of the multi-divided light distribution patterns and causes the low-beam headlamp unit to illuminate the low-beam light distribution pattern, so as to form an intersection between a vertical light-dark boundary of the multi-divided light distribution pattern and a horizontal light-dark boundary of the low-beam light distribution pattern, and tilts the high-beam headlamp unit and the low-beam headlamp unit by rotating the screws, such that the intersection coincides with a predetermined position to which an elbow point of the high-beam light distribution pattern is to appear.
From claim 3, a vehicle headlamp comprising: a high-beam headlamp unit which is configured to illuminate a high-beam light distribution pattern by synthesizing multi-divided light distribution patterns; wherein the aiming adjustment mechanism comprises: wherein, when the control unit is in a lighting 
The prior art to Nakatani (JP 2016-097805) relied upon, is shown to have to an angle indicating a reference position which is an established design position of a light-dark boundary DL stored in memory in advance as a basis from which a high beam light distribution error is detected and a correction value is obtained.  Detection of a light distribution error is obtained between the position of the light-dark boundary DL of a predetermined error detection pattern HB1 formed as a set light radiation range as a part of a full range of the high beam HB formed from simultaneously operated left and right (head) lamp units (4R and 4L) and the originally assumed design position.  The correction value is stored and used to autonomously correct the assembling error of the headlamp.  There is no teaching of setting as a reference point an intersection of on a light-dark boundary of a part of a multi-divided light distribution patterns forming a high-beam light distribution pattern and a horizontal light-dark boundary of a low-beam light distribution pattern, and nor rotation of screws to tilt the high beam and low beam headlamp units so as to coincide any such intersection for an elbow point of the high-beam light distribution to appear.  The vertical light-dark boundary of any part of the high beam light distribution does not depend on the low-beam distribution that is manually adjusted by aiming operation to normal position.
Applicant’s arguments/remarks have been considered and are found persuasive.  Rejection of claims 1-3 under 35 U.S.C. 103 over Nakatani (JP 2016097805) in view of Helwig et al (US 2018/0312103) is withdrawn.
The prior art of record further does not teach: 
From claim 4, wherein setting the intersection of claim 1, comprises illuminating the low-beam light distribution pattern and selectively illuminating more of the multi-divided light distribution patterns which are synthesized to form the high-beam light distribution pattern in order to create the intersection.
From claim 5, wherein setting the intersection of claim 1, comprises independently adjusting the high-beam light distribution pattern and the low-beam light distribution pattern in both horizontal and vertical directions in order to create the intersection.
From claim 6, wherein setting the intersection of claim 1, comprises both of: illuminating the low- beam light distribution pattern and selectively illuminating one or more of the multi-divided light distribution patterns which are synthesized to form the high-beam light distribution pattern, and independently adjusting the high-beam light distribution pattern and the low-beam light distribution pattern in both horizontal and vertical directions in order to create the intersection.
Claim 7 depends from claim 1. 
From claim 8, wherein forming the intersection of claim 2, comprises illuminating the low-beam light distribution pattern and selectively illuminating one or more of the multi-divided light distribution patterns which are synthesized to form the high-beam light distribution pattern in order to create the intersection.
From claim 9, wherein forming the intersection of claim 2, comprises independently adjusting the high-beam light distribution pattern and the low-beam light distribution pattern in both horizontal and vertical directions in order to create the intersection.
From claim 10, of claim 2, wherein forming the intersection comprises both of: illuminating the low-beam light distribution pattern and selectively illuminating one or more of the multi-divided light distribution patterns which are synthesized to form the high-beam light distribution pattern, and independently adjusting the high-beam light distribution pattern and the low-beam light distribution pattern in both horizontal and vertical directions in order to create the intersection.
Claim 11 depends from claim 2.
From claim 12, wherein forming the intersection of claim 3 comprises illuminating the low-beam light distribution pattern and selectively illuminating one or more of the multi-divided light distribution patterns which are synthesized to form the high-beam light distribution pattern in order to create the intersection.
From claim 13, wherein forming the intersection of claim 3, comprises independently adjusting the high-beam light distribution pattern and the low-beam light distribution pattern in both horizontal and vertical directions in order to create the intersection.
From claim 14, wherein forming the intersection of claim 3, comprises both of: illuminating the low-beam light distribution pattern and selectively illuminating one or more of the multi-divided light distribution patterns which are synthesized to form the high-beam light distribution pattern, and independently adjusting the high-beam light distribution pattern and the low-beam light distribution pattern in both horizontal and vertical directions in order to create the intersection.
Claim 15 depends from claim 3.
Relevant to claims 7, 11 and 15,  Sekiguchi et al (US 2015/0009694 A1) shows a vehicle detecting unit 11 that detects the position of the forward vehicle (preceding or oncoming vehicle) and provides information to control unit 12 that controls vehicle headlamp units (20R, 20L) via LED lighting circuit 21 and matrix LED 22 to at least selectively turn on/off LEDs so as to change the light distribution pattern of the high beam region 102 (in Fig.6A) to form at least variable light non-irradiation range in accordance with respective positions of a forward vehicle 200 or oncoming vehicle.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 2, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366.  The examiner can normally be reached on M-W 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

March 7, 2022
AC